Citation Nr: 1635904	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudo folliculitis barbae (PFB).

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a heart disability. 

5.  Entitlement to service connection for a back disability. 

6.  Entitlement to service connection for a bilateral leg disability. 

7.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976. 

The claim of entitlement to a compensable evaluation for PFB comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2010 rating decision by the VA RO, the issues of entitlement to service connection for depression, PTSD, a heart disability, a back disability, carpal tunnel syndrome, and a bilateral leg disability were denied.  In August 2010, VA received a VA Form 9, which constituted his notice of disagreement regarding these issues.  The RO issued a statement of the case in November 2010 and a supplemental statement of the case in March 2011.  However, the Veteran did not file a substantive appeal regarding these issues after the issuance of the statements of the case.  In May 2016, the Veteran testified at a Board hearing held at the RO before the undersigned.  The Board took testimony on the issues denied by the RO in May 2010.  Thus, these issues are currently before the Board, as the AOJ and the Board took actions that allowed the Veteran to believe the issues had been perfected for appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  A transcript of the proceedings has been associated with the record.

The Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to a compensable evaluation for PFB and entitlement to service connection for depression, a heart disability, a back disability, carpal tunnel syndrome and a bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a May 2016 signed statement, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a May 2016 signed statement, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.
ORDER

Entitlement to service connection for PTSD is dismissed.


REMAND

Since his last VA examination in December 2012, the Veteran testified that his PFB had spread to the left side of his body.  As the testimony suggests an increased severity of disability, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the current severity of his PFB.

The Veteran testified that he has been depressed since he returned from service in 1976.  He has submitted buddy statements indicating that he was nervous after returning from service.  August 1979 service treatment records (STRs) are positive for depression and excessive worry.  March 2012 VA treatment records indicate that the Veteran is currently receiving treatment for depression.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his depression.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his depression.

With regard to the claims of entitlement to service connection for a back disability, bilateral leg disability, and carpal tunnel syndrome, the Veteran testified that he spent a large portion of his time in the service loading sand bags and this caused his back disability, leg disabilities, and carpal tunnel syndrome.  He has submitted buddy statements that he had trouble walking when he returned from service.  March 2011 VA treatment records reflect treatment for back pain and carpal tunnel syndrome.  The Board finds the Veteran's statements of bilateral leg pain competent to suggest the presence of a current disability.  The Veteran has not been afforded a VA examination with regard to these claims.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of these claims.

The January 2014 supplemental statement of the case indicates that VA treatment records dated from May 2013 through December 2013 were electronically reviewed.  However, these records have not been associated with the record.  Therefore, a remand is also necessary to obtain the outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his pseudo folliculitis barbae.  The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.  The examiner is specifically requested to address whether the Veteran's skin symptoms on the left side of his body is part of the same disease as PFB.
 
3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder, including depression but not PTSD, which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders. 

For each diagnosis, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's back disability manifested in service or is otherwise causally or etiologically related to his military service.

In rendering the opinion, the examiner is asked to consider the Veteran's May 2016 testimony that his back disability is the result of his manual labor in service. 
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral leg disability.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral leg disability manifested in service or is otherwise causally or etiologically related to his military service.

In rendering the opinion, the examiner is asked to consider the Veteran's May 2016 testimony that his bilateral leg disability is the result of his manual labor in service and the buddy statements received in July 2016 that indicate the Veteran had difficulty walking after service. 
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his carpal tunnel syndrome.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's carpal tunnel syndrome manifested in service or is otherwise causally or etiologically related to his military service.

In rendering the opinion, the examiner is asked to consider the Veteran's May 2016 testimony that his carpal tunnel syndrome is the result of his manual labor in service. 
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


